ITEMID: 001-81873
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: GLAVCHEVA v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Peer Lorenzen
TEXT: The applicant, Ms Lyudmila Zakirovna Glavcheva, is a Ukrainian national who was born in 1951 and lives in the town of Gorlovka, Donetsk region, Ukraine. The Ukrainian Government (“the Government”) were represented by their Agent, Mr Y. Zaytsev.
The facts of the case, as submitted by the parties, may be summarised as follows.
On an unidentified date the applicant instituted proceedings in the Mykytivskyy District Court of Gorlovka against her employer, the “Donbasvuglezbagachennya” private joint stock company (ТОВ «Донбасвуглезбагачення»), claiming salary arrears.
On 24 July 2000 the court found for the applicant and awarded her 5,306.73 Ukrainian hryvnas.
In August 2000 the Mykytivskiy District Bailiffs’ Service instituted enforcement proceedings.
On 3 April 2001 by the decision of the Donetsk Regional Commercial Court the debtor was declared bankrupt. The writs of enforcement have been transferred to the liquidation commission. The judgement of 24 July 2000, however, has never been enforced.
